DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees applicant’s remarks. 
Fattal and Mo appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1, and 8, Fattal discloses a device and method for object recognition of an image by subdividing the image into a plurality of zones, defining a plurality of patches for each of the zones, generating a set of voting maps for each zone of the plurality of zones and for each patch of the plurality of patches and binarizing the generated set of voting maps. The patch size has to be large enough to ensure that no area on a large object is considered as background due to its homogeneity. Otherwise a patch may be placed inside an object. Hence, the size of the patches is chosen in such a way that objects smaller than the patch are still detected within each zone. The smallest patch contains ideally at least 100 pixels to ensure statistical examination. Mo teaches a method and device for measuring the first target object of an image by including at least the first target object to local binarization processing to obtain a binary image. However, cited references as a whole, either alone inter alia, first coefficient calculation area including the first binarization area and having an area wider than the first binarization area by a predetermined ratio.
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664